RENDERED: APRIL 1, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1136-MR


LASHAWN JOHNSON                                                     APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE BRIAN C. EDWARDS, JUDGE
                       ACTION NO. 08-CR-001545



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND GOODWINE,
JUDGES.

CETRULO, JUDGE: LaShawn Johnson (Johnson), a pro se Kentucky prisoner,

appeals from the Jefferson Circuit Court order entered on July 8, 2019, which

denied his motion for post-conviction relief. After careful review of the record,

applicable statutes, and case law, we affirm.
                                  I.     BACKGROUND

              In 2009, Johnson was convicted of first-degree robbery, first-degree

burglary, and being a first-degree persistent felony offender (PFO). The jury

recommended a sentence of 15 years’ imprisonment on both the burglary and

robbery convictions, and then recommended an enhancement of each sentence to

25 years’ imprisonment upon finding him guilty of being a PFO. The jury

recommended the sentences be served concurrently, and the trial court accepted the

jury’s recommendation.

              On direct appeal to the Kentucky Supreme Court,1 Johnson challenged

the jury instructions and the trial court’s failure to hold an evidentiary hearing on

his motion to suppress DNA evidence. Johnson v. Commonwealth, 327 S.W.3d

501 (Ky. 2010). The Kentucky Supreme Court rejected Johnson’s arguments and

affirmed the trial court’s judgments. Id. at 503.

              Then in 2011, Johnson filed a motion to vacate, set aside or correct

the judgment pursuant to Kentucky Rule of Criminal Procedure (RCr) 11.42,

arguing that counsel was ineffective. In that motion, Johnson argued counsel was

ineffective for failing to investigate the credibility and motivations of the victim,

failing to prepare for trial, permitting unlawful DNA evidence to be admitted at



1
 KY. CONST. § 110(2)(b) allows the Kentucky Supreme Court to hear direct appeals from circuit
court judgments imposing a prison sentence of twenty years or more.

                                             -2-
trial, and failing to ensure that the jury was properly instructed. Johnson also

argued judicial misconduct and prosecutorial misconduct. The trial court denied

the RCr 11.42 motion without an evidentiary hearing, and this Court affirmed.

Johnson v. Commonwealth, No. 2012-CA-000320-MR, 2013 WL 1776029 (Ky.

App. Apr. 26, 2013). The Kentucky Supreme Court denied his petition for

discretionary review.

             Johnson then filed a petition for a writ of habeas corpus in the United

States District Court for the Western District of Kentucky. Johnson v. White, No.

3:14-CV-514-DJH-CHL, 2018 WL 1304841 (W.D. Ky. Mar. 13, 2018). Johnson

claimed:

             (1) the trial court erred by failing to instruct the jury that
             they could not find him guilty unless they determined
             that the weapon he used during the crime was a deadly
             weapon; (2) his DNA evidence was illegally obtained
             and admitted into evidence; (3) counsel was ineffective
             for failing to inform the trial court that Johnson wanted to
             represent himself; (4) counsel was ineffective for failing
             to present a complete defense by asking the victim
             certain questions; and (5) counsel was ineffective during
             sentencing for failing to investigate the sentencing laws
             and to object to false testimony.

Johnson v. White, No. 18-6300, 2019 WL 2462661, at *1 (6th Cir. Apr. 12, 2019).

The federal district court denied his petition. Id. Johnson appealed, and the Sixth

Circuit affirmed. Id. at *3.




                                          -3-
               Next, Johnson filed a motion to correct a clerical error. The motion

was denied by the Jefferson Circuit Court and is the matter currently on appeal.

                                    II.    ANALYSIS

               As the proper interpretation of Kentucky statutes is an issue of law,

our review is de novo. Delphi Auto. Systems, LLC v. Cap. Cmty. Econ./Indus. Dev.

Corp., Inc., 434 S.W.3d 481, 485 (Ky. 2014).

               Johnson now argues he is entitled to post-conviction relief due to a

“clerical error.” His argument is somewhat unclear, but we believe Johnson argues

(1) that he should have been allowed to present evidence at trial as to the “nature”

of his prior offenses; (2) his sentencing phase was flawed because the probation

and parole officer gave incorrect information during his testimony; and (3) that his

constitutional rights were violated during sentencing due to a misapplication of the

PFO statute.

               The Commonwealth contends that Johnson’s claims are procedurally

improper because (1) RCr 10.10 is an inappropriate avenue for relief because his

contentions have nothing to do with clerical errors in his court records; (2) Johnson

should have raised his claims on direct appeal; and (3) his arguments are

unpreserved. As to the merits of Johnson’s arguments, the Commonwealth argues

that (1) Johnson was not entitled to attack his prior convictions; (2) any incorrect




                                           -4-
penalty phase testimony does not warrant relief; and (3) Johnson’s penalty phase

did not violate his constitutional rights.

               We observe that Kentucky Rule of Civil Procedure (CR) 73.02(2)2

vests considerable discretion in appellate courts to determine the appropriate

manner to deal with procedural error. While deciding cases on the merits is a

primary objective of appellate procedure, Young v. J.B. Hunt Transp., Inc., 781

S.W.2d 503, 504 (Ky. 1989), the procedural issues herein cannot be ignored. The

Kentucky Supreme Court has been clear that the appellate process is important but

not infinite. Hollon v. Commonwealth, 334 S.W.3d 431 (Ky. 2010), as modified

on denial of reh’g (Apr. 21, 2011).

               [O]ur rules governing review of a trial court’s final
               judgment in a criminal case are meant to be organized
               and complete. The rules related to direct appeals, RCr
               11.42, and [CR] 60.02 collectively create a structure that
               “provides for wide-ranging opportunities for a defendant
               to challenge in all respects the legality and fairness of his
               conviction and sentence.” Foley v. Commonwealth, 306
               S.W.3d 28, 31 (Ky. 2010). At each stage in this structure
               the defendant is required to raise all issues then amenable
               to review, and generally issues that either were or could
               have been raised at one stage will not be entertained at

2
  CR 73.02(2) states, “[t]he failure of a party to file timely a notice of appeal, cross-appeal, or
motion for discretionary review shall result in a dismissal or denial. Failure to comply with other
rules relating to appeals or motions for discretionary review does not affect the validity of the
appeal or motion, but is ground for such action as the appellate court deems appropriate, which
may include: (a) A dismissal of the appeal or denial of the motion for discretionary review,
(b) Striking of pleadings, briefs, record or portions thereof, (c) Imposition of fines on counsel for
failing to comply with these rules of not more than $500, and (d) Such further remedies as are
specified in any applicable Rule.”



                                                -5-
              any later stage. Gross v. Commonwealth, 648 S.W.2d
              853 (Ky. 1983). This structure, wide-ranging but also
              finite and complete, is an attempt to balance society’s
              and the defendant’s interest in just and accurate criminal
              convictions with society’s and the court’s interest in the
              ultimate finality of judgments.

Id. at 437.

              Johnson received a direct appeal in 2010, after his original sentencing.

Johnson, 327 S.W.3d 501. Then, he appealed again arguing an RCr 11.42 motion.

Johnson, 2013 WL 1776029. Then in 2018, he took his appeal to the Federal

Courts. Johnson, 2018 WL 1304841, and Johnson, 2019 WL 2462661. Now, he

is again challenging the merits of the case, but with an inapplicable rule. Despite

Johnson’s arguments, the motion currently on appeal relates to alleged clerical

errors. According to RCr 10.10,

              [c]lerical mistakes in judgments, orders or other parts of
              the record and errors therein arising from oversight or
              omission may be corrected by the court at any time on its
              own initiative or on the motion of any party and after
              such notice, if any, as the court orders. During the
              pendency of an appeal, such mistakes may be so
              corrected before the appeal is perfected in the appellate
              court, and thereafter while the appeal is pending may be
              so corrected with leave of the appellate court.

              The Kentucky Supreme Court elucidated on what errors fall within

this rule.

              RCr 10.10, allows for the correction in orders and other
              parts of the record of clerical mistakes. A clerical
              mistake, we have noted, is a mistake “made by a clerk or

                                          -6-
             other judicial or ministerial officer in writing or keeping
             records.” Cardwell v. Commonwealth, 12 S.W.3d 672,
             674 (Ky. 2000) (citation and internal quotation marks
             omitted). Stated otherwise, it is “[a]n error resulting
             from a minor mistake or inadvertence, esp. in writing or
             copying something on the record, and not from judicial
             reasoning or determination.” Black’s Law
             Dictionary, 622 (9th ed. 2009).

Rogers v. Commonwealth, 366 S.W.3d 446, 452 (Ky. 2012).

             A few examples of clerical errors that can be corrected under this rule

include: (1) correcting a time on a warrant, id.; (2) correcting a discrepancy

between a written judgment and the trial court’s oral recitation, Machniak v.

Commonwealth, 351 S.W.3d 648, 654 (Ky. 2011), see also Cardwell v.

Commonwealth, 12 S.W.3d 672, 674 (Ky. 2000); and (3) allowing an unsigned

judgment of a previous felony conviction to be signed by another court nunc pro

tunc in order to be used to establish PFO status. Hargrave v. Commonwealth, 724

S.W.2d 202, 205 (Ky. 1986).

             Here, Johnson’s alleged errors are not “clerical” in nature, but rather

“judicial.” While clerical errors are correctable under RCr 10.10, judicial errors

are not. Brown v. Commonwealth, 326 S.W.3d 469, 472 (Ky. 2010).

             [T]he distinction [between clerical and judicial errors]
             turns on whether the error “was the deliberate result of
             judicial reasoning and determination, regardless of
             whether it was made by the clerk, by counsel, or by the
             judge.” Buchanan v. West Kentucky Coal Company, Ky.,
             218 Ky. 259, 291 S.W. 32, 35 (1927).


                                         -7-
Id. at 472.

              Here, Johnson challenges trial evidence, sentencing testimony, and

interpretation of statute; these issues are based on judicial reasoning and therefore

beyond the scope of RCr 10.10. Therefore, the motion to correct clerical error

pursuant to RCr 10.10 was correctly denied. Accordingly, the judgment of the

Jefferson Circuit Court is AFFIRMED.




              ALL CONCUR.


 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

LaShawn Johnson, pro se                     Daniel Cameron
West Liberty, Kentucky                      Attorney General of Kentucky

                                            Christopher Henry
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -8-